EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Smith (Reg. No. 73,943) on 8 June 2022.

The application has been amended as follows: 
Claim 1 is replaced with the following:
--A system for controlling energy delivered to an area of tissue during a treatment procedure, the system including: 
a device for delivering energy to the area of tissue; 
an energy generator for generating and supplying energy to the device; and 
a controller for controlling an amount of energy generated by the energy generator and delivered to the area of tissue by the device, wherein controlling the amount of energy delivered to the area of tissue alters a primary zone of the area of tissue to a first level, alters a secondary zone of the area of tissue to a second level, and alters a tertiary zone of the area of tissue to a third level, wherein the first level, the second level, the third level, or a combination thereof is predetermined, and wherein a coverage area of the primary zone, the secondary zone, the tertiary zone, or a combination thereof is predetermined; 
wherein the tertiary zone surrounds the secondary zone, and the secondary zone surrounds the primary zone; 
wherein the secondary zone increases the coverage area of the primary zone by a factor ranging from 1.25 to 15;
wherein the primary zone is adjacent the device, the secondary zone is adjacent the primary zone, and the tertiary zone is adjacent the secondary zone; and
wherein the first level of tissue alteration is associated with from 75 percent to 100 percent coagulation of proteins, the second level of tissue alteration is associated with from 25 percent to less than 75 percent coagulation of proteins, and the third level of tissue alteration is associated with greater than 0 percent but less than 25 percent coagulation of proteins.--
Claims 4 and 5 are cancelled.
Claim 12 is replaced with the following:
--A method for controlling energy delivered to an area of tissue during a treatment procedure, the method including the steps of: 
inserting a device for delivering energy adjacent the area of tissue to be treated; 
generating and supplying energy to the device via an energy generator; and 
controlling an amount of energy generated by the energy generator and delivered to the area of tissue by the device via a controller, wherein controlling the energy delivered to the area of tissue alters a primary zone of the area of tissue to a first level, alters a secondary zone of the area of tissue to a second level, and alters a tertiary zone of the area of tissue to a third level, wherein the first level, the second level, the third level, or a combination thereof is predetermined, and wherein a coverage area of the primary zone, the secondary zone, the tertiary zone, or a combination thereof is predetermined; 
wherein the tertiary zone surrounds the secondary zone, and the secondary zone surrounds the primary zone; 
wherein the secondary zone increases the coverage area of the primary zone by a factor ranging from 1.25 to 15; 
wherein the primary zone is adjacent the device, the secondary zone is adjacent the primary zone, and the tertiary zone is adjacent the secondary zone; and
wherein the first level of tissue alteration is associated with from 75 percent to 100 percent coagulation of proteins, the second level of tissue alteration is associated with from 25 percent to less than 75 percent coagulation of proteins, and the third level of tissue alteration is associated with greater than 0 percent but less than 25 percent coagulation of proteins.--
Claims 15 and 16 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Moss et al. (US 2013/0090646), Turner (US 2011/0118724), Curley (US 2017/0238993), Takeda et al. (“Conformation Change of Bovine Serum Albumin”) and Protein: Coagulation (Institute of Food Science & Technology 2017), fails to specifically teach or suggest primary, secondary, and tertiary zones with wherein the first level of tissue alteration is associated with from 75 percent to 100 percent coagulation of proteins, the second level of tissue alteration is associated with from 25 percent to less than 75 percent coagulation of proteins, and the third level of tissue alteration is associated with greater than 0 percent but less than 25 percent coagulation of proteins when considered in combination with the additional claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                      

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794